NOTE: T]:1is order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ANTHONY G. HUNT,
C'laimcznt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, on
Resp0ndent-Appellee.
2012-7039
Appeal from the United States Court of Appea1s for
Veterans C1aims in case n0. 09-4707, Judge Lawrence B.
Hage1.
ON MOTION
Before BRYsoN, MAYER, and L1NN, Circuit Ju,dges.
PER CUR1AM.
0 R D E R
Anthony G. Hunt moves for reconsideration and re-
quests rehearing en banc in response to this court’s Feb-

HUNT V. DVA 2
ruary 9, 2012 order concerning his motion for leave to
proceed in forma pauperis.
Hunt argues that this court’s order denying his mo-
tion for leave to proceed in forma pauperis denies him due
process because he cannot pay the fee, This court’s order,
however, did not require Hunt to pay the fee before his
appeal can proceed. Instead, the order states that as a
prisoner, Hunt may proceed with his appeal, but pursuant
to 28 U.S.C. § 1915, he must pay the fee over time when
funds in his prisoner account become available. _
Specifically, when funds eXist, an initial partial pay-
ment must be made consisting of 2()% of the greater of (a)
the average monthly deposits to the prisoner’s account or
(b) the average monthly balance in the prisoner’s account
for the six-month period immediately preceding the filing
of the notice of appeal 28 U.S.C. § 191-5(b)(1)_. Thereaf-
ter, the prisoner is required to make monthly payments of
2O% of the preceding month’s income credited to the
prisoner’s account. 28 U.S.C. § 1915(b)(2). This court’s
order further noted that the agency with custody of the
prisoner must forward payments from the prisoner’s
account each time the amount in the account exceeds $10
until the $45O filing fee is paid in full.
To the extent that Hunt elects not to pay the fee, he
may move to dismiss his appeal.
AcC0rdingly,
lT lS ORDERED THAT
(1) The panel denies the motion for reconsideration.
(2) The request for en banc review shall be circulated
to the full court for its review along with a copy of this
order,

3 HUNT V. DVA
FOR THE COURT
APR 92 mm /3/Jan Horbaly
Date J an Horbaly
Clerk
cci Anthony G. Hunt
Daniel B. Volk, Esq.
FILED
U.S. COUHT DF APPE\LS FUR
324 rHsFEnEn¢.Lc1nculT
APR 02 2012
HDRBALll
JANCLEFlK